Exhibit 10.27
DRESSER-RAND GROUP INC.
STANDARD TERMS AND CONDITIONS FOR
STOCK APPRECIATION RIGHTS
These Standard Terms and Conditions apply to any Stock Appreciation Rights (the
“SARs”) granted under the Dresser-Rand Group Inc. 2008 Stock Incentive Plan, as
amended (the “Plan”), on or after January 1, 2010, which are evidenced by a
Grant Notice or an action of the Committee that specifically refers to these
Standard Terms and Conditions.

1.   TERMS OF STOCK APPRECIATION RIGHTS       Dresser-Rand Group Inc. (the
“Company”) has granted to the Participant named in the Grant Notice provided to
said Participant herewith (the “Grant Notice”) Stock Appreciation Rights with
respect to the number of shares of the Company’s common stock (the “Shares”),
set forth in the Grant Notice, at the purchase price per share and upon the
other terms and subject to the conditions set forth in the Grant Notice, these
Standard Terms and Conditions (as amended from time to time), and the Plan. For
purposes of these Standard Terms and Conditions and the Grant Notice, any
reference to the Company shall include a reference to any Subsidiary.
Capitalized terms not defined in this document have the meaning given to them in
Plan or Grant Notice.   2.   EXERCISE OF STOCK APPRECIATION RIGHT       The
Stock Appreciation Right shall not be exercisable as of the Grant Date set forth
in the Grant Notice. After the Grant Date, to the extent not previously
exercised, and subject to termination or acceleration as provided in these
Standard Terms and Conditions and the Plan, the Stock Appreciation Right shall
be exercisable to the extent it becomes vested, as described in the Grant
Notice. The Participant may exercise any SARs that have become vested and
exercisable by providing written notice of exercise to the Company specifying
the number of SARs to be exercised. As soon as practicable following receipt of
notice of exercise, the Company shall make a payment to the Participant equal to
the excess of (i) the aggregate Fair Market Value on the date of exercise of the
number of Shares subject to the SARs being exercised over (ii) the aggregate
Exercise Price of the SARs being exercised. Such payment shall be made in cash,
in Shares or in a combination thereof, as determined by the Committee in its
sole discretion.       Fractional shares may not be exercised. To the extent
payment is in the form of Shares of Common Stock, such Shares of Common Stock
will be issued as soon as practical after exercise. Notwithstanding the above,
the Company shall not be obligated to deliver any shares of Common Stock during
any period when the Company determines that the exercisability of the SAR or the
delivery of Shares hereunder would violate any federal, state or other
applicable laws.

1



--------------------------------------------------------------------------------



 



3.   EXPIRATION OF STOCK APPRECIATION RIGHTS       Except as provided in this
Section 3, the Stock Appreciation Rights shall expire and cease to be
exercisable as of the Expiration Date set forth in the Grant Notice.

  A.   If the Participant’s employment terminates by reason of Retirement (as
defined in Section 13.F below), the Participant (or the Participant’s estate,
beneficiary or legal representative), subject to Section 8, may exercise the
Stock Appreciation Rights vested or exercisable until the Expiration Date. Upon
retirement the Stock Appreciation Rights shall continue to vest in accordance
with the Grant Notice. If the Participant’s employment terminates by reason of
death or Disability, the Participant (with Participant’s estate, beneficiary or
legal representative, may exercise the Stock Appreciation Rights (regardless of
whether then vested or exercisable) until the earlier of (i) the twelve month
anniversary of the date of such termination and (ii) the Expiration Date.     B.
  If the Participant’s employment terminates for any reason other than death,
Disability, Cause or Retirement, the Participant may exercise any Stock
Appreciation Rights that are vested and exercisable at the time of such
termination of employment until the earlier of (A) the 90-day anniversary of the
date of such termination of employment and (B) the Expiration Date. Any portion
of the Stock Appreciation Rights that is not vested and exercisable at the time
of such a termination of employment shall be forfeited and canceled as of the
date of termination of employment.     C.   If the Participant’s employment is
terminated for Cause, the entire Stock Appreciation Rights, whether or not then
vested and exercisable, shall be immediately forfeited and canceled as of the
date of such termination of employment.

4.   CHANGE IN CONTROL       Unless otherwise provided in an employment,
severance or other agreement between the Company and the Participant, the
Committee shall determine the effect of a Change in Control on the Stock
Appreciation Rights. Without limitation, the Committee may provide for the
acceleration of vesting and exercisability of any unvested Stock Appreciation
Rights, for a cash payment based on the Change in Control Price in settlement of
the Stock Appreciation Rights, or for the assumption or substitution of Stock
Appreciation Rights by the Participant’s employer (or the parent or an Affiliate
of such employer) that engages the Participant immediately following the Change
in Control.   5.   RESTRICTIONS ON RESALES OF SHARES       The Company may
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any resales by the Participant or other

2



--------------------------------------------------------------------------------



 



    subsequent transfers by the Participant of Shares (if any) issued as a
result of the exercise of the Stock Appreciation Right, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by the
Participant and other holders of stock appreciation rights and/or stock options
and (c) restrictions as to the use of a specified brokerage firm for such
resales or other transfers.

6.   INCOME TAXES       The Company shall not deliver cash or shares of Common
Stock in respect of the exercise of any Stock Appreciation Right unless and
until the Participant has made arrangements satisfactory to the Committee to
satisfy applicable withholding tax obligations. Unless otherwise permitted by
the Committee, withholding shall be effected by withholding amounts payable
(including, to the extent applicable, Shares of Common Stock) issuable in
connection with the exercise of the Stock Appreciation Rights. The Participant
acknowledges that the Company shall have the right to deduct any taxes required
to be withheld by law in connection with the exercise of the Stock Appreciation
Rights from any amounts payable by it to the Participant (including, without
limitation, future cash wages).   7.   NON-TRANSFERABILITY OF STOCK APPRECIATION
RIGHTS       The Participant may not assign or transfer the Stock Appreciation
Right to anyone other than by will or the laws of descent and, subject to
Section 3.A, distribution and the Stock Appreciation Right shall be exercisable
only by the Participant during his or her lifetime. The Company may cancel the
Participant’s Stock Appreciation Right if the Participant attempts to assign or
transfer it in a manner inconsistent with this Section 7.   8.   RESTRICTED
ACTIVITIES

  A.   By accepting the Stock Appreciation Right, the Participant acknowledges
and agrees that (i) the Company is engaged in a highly competitive business;
(ii) the Company has expended considerable time and resources to develop
goodwill with its customers, vendors, and others, and to create, protect, and
exploit its Confidential Information (as defined in Section 13.B below);
(iii) the Company must continue to prevent the dilution of its goodwill and
unauthorized use or disclosure of its Confidential Information to avoid
irreparable harm to its legitimate business interests; (iv) the Participant’s
participation in or direction of the Company’s day-to-day operations and
strategic planning are an integral part of the Company’s continued success and
goodwill; (v) in the period between the Participant’s notice to the Committee of
the Participant’s Retirement and the date of the Participant’s Retirement (the
“Transition Period”), the Participant will participate in identifying a
successor, transitioning his or her responsibilities to and training a
successor, and engaging in other transition activities (the “Transition
Process”); (vi) given the Participant’s position and responsibilities, including
during the Transition Period, he or she necessarily will be relying on

3



--------------------------------------------------------------------------------



 



      and/or creating Confidential Information that belongs to the Company and
enhances the Company’s goodwill; during the Transition Process will be
transmitting Confidential Information to his or her successor; and in carrying
out his or her responsibilities, including during the Transition Process, the
Participant in turn will be relying on the Company’s goodwill and the disclosure
by the Company to him or her of Confidential Information; (vii) the Participant
will have access to Confidential Information, including concerning the
Transition Process, that could be used by any competitor of the Company in a
manner that would irreparably harm the Company’s competitive position in the
marketplace and dilute its goodwill; (viii) the Participant’s engaging in any of
the Restricted Activities during the Restriction Period would result in the
inevitable disclosure or use of Confidential Information for the Competitor’s
benefit or to the detriment of the Company; (ix) the Participant will return to
the Company upon Retirement all the Confidential Information, in whatever form
or media and all copies thereof, in his or her possession, custody, or control;
(x) by giving advance notice of his or her Retirement, the Participant
represents that he or she will not engage in the Restricted Activities; (xi) the
Company is relying on such representation in providing the Participant
continuing access to Confidential Information and authorizing him or her to
engage in the Transition Process and other activities that will create new and
additional Confidential Information during the Transition Period; and
(xii) absent the Participant’s agreement to this Section 8, the Company would
not authorize the Participant to participate in the Transition Process and
engage in other activities that will create new and additional Confidential
Information in an unfettered fashion and would not provide for the extended
exercisability of the Stock Appreciation Right (regardless of whether then
vested or exercisable) upon Retirement as provided for in Section 3.A.

  B.   The Company, by granting the Stock Appreciation Right, and the
Participant, by accepting the Stock Appreciation Right, thus acknowledge and
agree that during the remaining term of the Participant’s employment with the
Company, including the Transition Period, the Participant (i) will receive
Confidential Information that is unique, proprietary, and valuable to the
Company; (ii) will rely on and/or create Confidential Information that is
unique, proprietary, and valuable to the Company; and (iii) will benefit,
including without limitation by way of increased earnings and earning capacity,
from the goodwill the Company has generated and from the Confidential
Information.     C.   Accordingly, in consideration of the promises of the
Company set out in Section 8.B, the Stock Appreciation Right, and the extended
exercisability of the Stock Appreciation Right (regardless of whether then
vested or exercisable) upon Retirement as provided for in Section 3.A, the
Participant agrees that:

  1.   He or she will not engage in any of the Restricted Activities (as defined
in Section 13.D below) during the Restriction Period (as defined in Section 13.E
below);

4



--------------------------------------------------------------------------------



 



  2.   If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 8, then (x) the Stock Appreciation Right shall
immediately expire and cease to be exercisable (regardless of whether then
vested or exercisable) and (y) with respect to any Stock Appreciation Right that
has been exercised, the Participant shall immediately pay to the Company in cash
the payment made to the Participant pursuant to Section 2 for such Stock
Appreciation Right, provided that to the extent such payment was made in whole
or part in Shares, the repayment shall include payment in cash of the excess of
the Fair Market Value on the date of exercise of the Shares received over the
aggregate Exercise Price or, at the Company’s option, the Participant shall
surrender the Shares;     3.   If he or she engages in, or threatens to engage
in, any of the Restricted Activities during the Restriction Period or otherwise
violates his or her obligations under this Section 8, the Company would not have
an adequate remedy at law and would be irreparably harmed and, accordingly, that
the Company shall be entitled to equitable relief, including preliminary and
permanent injunctions and specific performance, in the event the Participant
engages or threatens to engage in any of the Restricted Activities during the
Restriction Period or otherwise violates his or her obligations under this
Section 8, without the necessity of posting any bond or proving special damages
or irreparable injury; and     4.   Neither Section 8.C.2 nor Section 8.C.3
constitute the Company’s exclusive remedy for a breach or threatened breach of
the Participant’s obligations under this Section 8, but shall be in addition to
all other remedies available to the Company at law or equity.

  D.   By accepting the Stock Appreciation Right, the Participant acknowledges
and agrees that (i) the restrictions contained in this Section 8 are ancillary
to an otherwise enforceable agreement, including without limitation the mutual
promises and undertakings set out in Section 8.A and B, the Stock Appreciation
Right, and the extended exercisability of the Stock Appreciation Right
(regardless of whether then vested or exercisable) upon Retirement as provided
for in Section 3.A; (ii) the Company’s promises and undertakings set out in
these Standard Terms and Conditions, and in particular Section 8.B, the Grant
Notice, and the Plan, and the Participant’s position and responsibilities with
the Company and his or her promises and undertakings set out in Section 8.A,
give rise to the Company’s interest in restricting the Participant’s
post-Retirement activities; (iii) such restrictions are designed to enforce the
Participant’s promises and undertakings set out in Section 8.A and his or her
common-law obligations and duties owed to the Company; (iv) the restrictions are
reasonable and necessary, are valid and enforceable, and do not impose a greater
restraint than necessary to protect the Company’s goodwill, Confidential
Information, and other legitimate

5



--------------------------------------------------------------------------------



 



      business interests; (v) he or she will immediately notify the Company in
writing should he or she believe or be advised that the provisions of this
Section 8 are not, or likely are not, valid and enforceable; (vi) he or she will
not challenge the enforceability of this Section 8; (vii) absent the
Participant’s agreement to this Section 8, the Company would not authorize the
Participant to participate in the Transition Process and engage in other
activities that provide access to or create new and additional Confidential
Information in an unfettered fashion and would not provide for the extended
exercisability of the Stock Appreciation Right (regardless of whether then
vested or exercisable) upon Retirement as provided for in Section 3.A.

  E.   The provisions of Section 3.A providing for the extended exercisability
of the Stock Appreciation Right (regardless of whether then vested or
exercisable) upon Retirement and this Section 8 are mutually dependent and not
severable, and the Participant acknowledges and agrees that the Company would
not provide for the extended exercisability of the Stock Appreciation Right
(regardless of whether then vested or exercisable) upon Retirement as provided
for in Section 3.A but for the Participant’s promises set out in and the
enforceability of this Section 8. Accordingly, if Section 8 or any part of it is
ever declared to be illegal, invalid, or otherwise unenforceable in any respect
by a court of competent jurisdiction, then the Participant agrees that (x) the
Stock Appreciation Right shall immediately expire and cease to be exercisable
(regardless of whether then vested or exercisable) and (y) with respect to any
Stock Appreciation Right that has been exercised, the Participant shall
immediately pay to the Company in cash the payment made to the Participant
pursuant to Section 2 for such Stock Appreciation Right, provided that to the
extent such payment was made in whole or part in Shares, the repayment shall
include payment in cash of the excess of the Fair Market Value on the date of
exercise of the Shares received over the aggregate Exercise Price or, at the
Company’s option, the Participant shall surrender the Shares; provided that if
the scope of the restrictions in this Section 8 as to time, geography, or scope
of activities are deemed by court of competent jurisdiction to exceed the
limitations permitted by applicable law, the Participant and the Company agree
that the restrictions so deemed shall be, and are, automatically reformed to the
maximum limitation permitted by such law.

9.   THE PLAN AND OTHER AGREEMENTS       In addition to these Terms and
Conditions, the Stock Appreciation Rights shall be subject to the terms of the
Plan, which are incorporated into these Standard Terms and Conditions by this
reference. Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan.       The Grant Notice, these Standard Terms and
Conditions and the Plan constitute the entire understanding between the
Participant and the Company regarding the Stock Appreciation Rights. Any prior
agreements, commitments or negotiations concerning the Stock Appreciation Rights
are superseded.

6



--------------------------------------------------------------------------------



 



10.   LIMITATION OF INTEREST IN SHARES SUBJECT TO SARS       Neither the
Participant (individually or as a member of a group) nor any beneficiary or
other person claiming under or through the Participant shall have any right,
title, interest, or privilege in or to any shares of Common Stock allocated or
reserved for the purpose of the Plan or subject to the Grant Notice or these
Standard Terms and Conditions except as to such shares of Common Stock, if any,
as shall have been issued to such person upon exercise of the Stock Appreciation
Rights or any part of it. Nothing in the Plan, in the Grant Notice, these
Standard Terms and Conditions or any other instrument executed pursuant to the
Plan shall confer upon the Participant any right to continue in the Company’s
employ or service nor limit in any way the Company’s right to terminate the
Participant’s employment at any time for any reason.   11.   GENERAL      
Except as provided for in Section 8.E, in the event that any provision of these
Standard Terms and Conditions is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise deleted, and the remainder of these Standard Terms and
Conditions shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.       The headings
preceding the text of the sections hereof are inserted solely for convenience of
reference, and shall not constitute a part of these Standard Terms and
Conditions, nor shall they affect its meaning, construction or effect.      
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.       These Standard Terms and Conditions shall be
construed in accordance with and governed by the laws of the State of Delaware,
without regard to principles of conflicts of law.       All questions arising
under the Plan or under these Standard Terms and Conditions shall be decided by
the Committee in its total and absolute discretion.   12.   ELECTRONIC DELIVERY
      By executing the Grant Notice, the Participant hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, the Stock Appreciation
Rights and the Common Stock via Company web site or other electronic delivery.

7



--------------------------------------------------------------------------------



 



13.   DEFINITIONS       For purposes hereof, the following terms shall have the
following meanings:

  A.   “Competitor” shall mean any person or entity that carries on business
activities in competition with the activities of the Company, including but not
limited to (i) suppliers of rotating equipment, services and solutions for
applications in the oil, gas, petrochemical and process industries including for
oil and gas production; high-pressure gas injection, gas lift and other
applications for enhanced oil recovery; natural gas production and processing;
gas liquefaction; gas gathering, transmission and storage; hydrogen, wet and
coker gas, synthesis gas, carbon dioxide and other applications for the
refining, fertilizer and petrochemical markets; (ii) several applications for
the armed forces; (iii) applications for general industrial markets such as
paper, steel, sugar, and distributed and independent power generation; or (iv)
competing environmental solutions such as compressed air energy storage,
combined heat and power, air separation, bio fuels, and wave or wind energy or
(v) servicing the Company’s installed base of equipment, and the installed base
of the Company’s class of equipment of other suppliers through the provision of
parts, repairs, overhauls, operation and maintenance, upgrades, revamps, applied
technology solutions, coatings, field services, technical support and other
extended services. The term “Competitor” specifically includes but is not
limited to the centrifugal turbo and reciprocating compressor, steam and gas
turbine, rotating machinery, related aftermarket parts and services (including
repairs, revamps, re-rates, upgrades, applied technology, overhauls,
remanufacturing, installation and start-up) and other competing businesses of
(x) GE Oil & Gas/Nuovo Pignone, Siemens (including TurboCare), Solar Turbines,
Inc., Rolls-Royce Group plc, Elliott Company, General Electric, Alstom,
Mitsubishi Heavy Industries, Hitachi, MAN Turbo, Hickham USA, Sulzer Turbo
Services, Wood Group, Burckhardt Compression, Neuman & Esser Group, Ariel Corp.,
Thomassen Mitsui & Co., Ltd., Ebara, Shin Nippon Machinery Co. Ltd., Caterpillar
Inc., Solar, Hoerbiger, or, if those corporate names are not formally correct,
the businesses commonly referred to by those names; and (y) the successors to,
assigns of, and affiliates of the persons or entities described in clause (x).  
  B.   “Confidential Information” shall mean, without limitation, all documents
or information, in whatever form or medium, or consisting of knowledge or
“know-how” whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Participant); business, marketing and operational projections, plans,
and opportunities; and customer, vendor, and supplier information; but excluding
any such information that is or becomes generally available to the public other
than as a result of any unauthorized disclosure or breach of duty by the
Participant.

8



--------------------------------------------------------------------------------



 



  C.   “Noncompetition Area” shall mean the following geographic areas to the
extent the Participant’s duties and responsibilities for the Company take or
took place anywhere in or are or were directed at any part of: (i) any foreign
country in which the Company has provided, sold, or installed its services,
products, or systems or has definitive plans to provide, sell, or install its
services, products, or systems during the Participant’s employment by the
Company; and (ii) any state or territory of the United States of America.     D.
  “Restricted Activities” means:

  1.   The Participant, whether on his or her own behalf or on behalf of any
other individual, partnership, firm, corporation, or business organization,
either directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company, or
any person who at the time of the Participant’s employment had been employed by
the Company within the previous 12 months, to leave that employment or cease
performing those services;     2.   The Participant, whether on his or her own
behalf or on behalf of any other individual, partnership, firm, corporation, or
business organization, either directly or indirectly soliciting, inducing,
persuading, or enticing, or assisting another to solicit, induce, persuade, or
entice, any person or entity who is then a customer, supplier, or vendor of the
Company to cease being a customer, supplier, or vendor of the Company or to
divert all or any part of such person’s or entity’s business from the Company;
and     3.   The Participant, whether on his or her own behalf or on behalf of
any other individual, partnership, firm, corporation, or business organization,
either directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is a potential customer, supplier, or vendor of the Company, or at the time
of the Participant’s conduct was a potential customer, supplier, or vendor of
the Company within the previous 12 months, not to become a customer, supplier,
or vendor of the Company or to divert all or any part of such person’s or
entity’s business from the Company; and     4.   The Participant’s association
directly or indirectly, as an employee, officer, director, agent, partner,
stockholder, owner, member, representative, financial contributor, or
consultant, with any Competitor.

      With respect to the post-Retirement Restriction Period, the Restricted
Activities in D.2 and D.3 extend only to a customer, supplier, or vendor or
prospective customer, supplier, or vendor with respect to whom or whose business
the Participant has or had Confidential Information (including without
limitation knowledge of or participation in a bid, proposal, or offer); and the
Restricted

9



--------------------------------------------------------------------------------



 



      Activities in D.4 extend only to a (x) the performance by the Participant,
directly or indirectly, of the same or similar activities the Participant
performed for the Company prior to Retirement or such other activities that by
their nature are likely to lead to the disclosure of Confidential Information;
and (y) that take place anywhere in, or are directed at any part of, the
Noncompetition Area. The “Restricted Activities” do not extend to the
Participant’s investment in stock or other securities of a Competitor listed on
a national securities exchange or actively traded in the over-the-counter market
if he or she and the members of his or her immediate family do not, directly or
indirectly, hold more than a total of 5% of all such shares of stock or other
securities issued and outstanding.

  E.   “Restriction Period” shall mean the period of the Participant’s
employment by the Company and continuing through the date that is three years
after the Participant’s Retirement.     F.   “Retirement” shall mean the
Participant’s voluntary termination of employment or other service from the
Company after the Participant has attained age sixty-two and completed at least
ten years of continuous service with the Company as of the date of termination
or has attained age sixty-five and completed at least five years of continuous
service with the Company as of the date of termination and in either event with
the express intent not to engage in any of the Restricted Activities after
termination, provided that the Participant has provided the Committee at least
one year’s advance notice of such retirement.

10